Title: From Thomas Jefferson to Puckshunubbee, 13 March 1805
From: Jefferson, Thomas
To: Puckshunubbee,Mingo Homastubbee


                  
                     
                     March 13. 1805.
                  
                  Thomas Jefferson President of the United States to Pukshanubby, Mingo-Humastubba, Oakchummy, Tuskamiabby and Pawhamattakor, Chiefs of the Choctaw nation.
                  My children.
                  I learn with great satisfaction that you have leased to us three sections of one mile square each on the road from the Chickesaws to Natchez and one on the Pearl river: and you desire me to send you a paper under my own hand to shew to your warriors that these lands are not sold, but lent. I now accordingly declare that the property in these lands remains in your nation, that they are lent to us for a rent of four hundred pounds weight of powder annually, and that your nation has a right to take them back at their pleasure: and this paper, now signed by my own hand will be evidence of these things to future generations. we will, according to your desire, settle but one white family on each station, and take care that they conduct themselves peaceably & friendly towards you; or being made known to me that they do otherwise, they shall be removed. they will be placed there merely for the accomodation of our paper carriers and travellers.
                  My children. You have asked whether I did not promise to send you ploughs to enable you to improve in husbandry? I did promise it, & immediately sent the ploughs: but by a mistake in forwarding them, they were delayed some time before we knew of it. you must however have recieved them before this time.
                  You ask if I did not promise to send to your deputation ten rifles for yourselves and other deserving warriors? I did not promise it. you said they would be acceptable: but I said nothing in reply. but altho I did not promise, yet to shew my good will to you, I will send you the rifles.
                  You ask if we will allow commissions to you according to your rank, and medals and commissions to such chiefs as you may appoint to assist in the government of your country? it has not been a custom with us to give commissions to our friends among the red men: and as it is a new thing; we will take it into consideration. we wish to do what is agreeable to you if we find we can do it with prudence.
                  We shall be willing to give medals to a certain number of the distinguished chiefs who aid you in the government of your country, and who manifest dispositions to preserve peace & friendship between your nation and ours. we wish you therefore to recommend such to us.
                  My children, persevere in your friendship to the United States. we will never injure you, nor permit you to be injured by any white people, and we trust you will take care that none of our people are injured by yours. encourage among you the cultivation of the earth raising of cattle, spinning and weaving, and we will assist you in it. with plenty of food & cloathing you will raise many children, multiply, be strong and happy. may the great spirit protect & prosper you in all your just pursuits. farewell.
                  
                     Th: Jefferson 
                     
                  
               